Case 6:19-cv-06126-RTD-MEF Document 18              Filed 05/26/20 Page 1 of 4 PageID #: 539



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION


 TYLER KLINGENSMITH                                                                PLAINTIFF

  V.                                  CIVIL NO. 6:19-CV-06126

 INTERNAL PAROLE OFFICER “JANE”
 TAYLOR (Parole Officer); DAWN
 VANDIVER (Parole Board Secretary); DR.
 SELLS (Unit Psychologist, Ouachita River
 Correctional Unit “ORCU”); DONNA
 DYCUS (ORCU Unit Coordinator);
 CLAYTON DEBOER (ORCU Mental health
 Case Manager); MRS. HAMER (ORCU
 Mental Health Supervisor); OFFICER
 BLEADSOE (ORCU); RORY GRIFFIN
 (Director of Health and Correctional
 Services); WARDEN G. EARL (ORCU);
 PAROLE OFFICER WEST; JENNINGS
 (a/k/a Jenkins); MRS. FULLER; MAJOR
 CHRISTOPHER (ORCU/ADC); MRS.
 HOSSMAN; LT. DELANEY (ADC
 Security/ORCU); ASSIST. WARDEN BALL
 (ORCU); DEXTER PAYNE (ADC Director);
 MARK JORDAN (Bentonville PD
 Detective); LT. HUNTER (ADC
 Security/ORCU), and CUMMINGS (ORCU)                                           DEFENDANTS


                                            ORDER

        The Court has received a Report and Recommendation (ECF No. 15) from United States

 Magistrate Judge Mark E. Ford. Plaintiff proceeds in this 42 U.S.C. §1983 action pro se and in

 forma pauperis. Upon review, the Magistrate recommended that all Plaintiff’s official capacity

 claims be DISMISSED WITH PREJUDICE. It is further recommended that the following

 personal capacity claims be DISMISSED WITHOUT PREJUDICE:

           •   Claims against Defendants Deboer, Dycas, Hamer, Fuller, Bleadsoe, Payne,


                                                1
Case 6:19-cv-06126-RTD-MEF Document 18                     Filed 05/26/20 Page 2 of 4 PageID #: 540



                 Griffin, Hossman, and Seller for his misclassification, Unit transfer, or housing

                 assignment;

             •   Claims against Defendants Taylor, West, Cummings, Jennings, and Jordan in

                 relation to Plaintiff’s parole hearing or parole denial;

             •   The claim that Delaney and Hunter placed him in administrative segregation

                 without adequate due process;

             •   Claims against Defendants Delaney and Hunter concerning the lack of water in

                 his segregation cell; and

             •   Claims for First Amendment retaliation against Delaney and Hunter for placing

                 him in administrative segregation because he filed lawsuits against the ADC.

         Finally, the Magistrate recommended that the following personal capacity claims remain

 for further consideration:

             •   The conditions of confinement claims against Defendants Delaney and Hunter

                 regarding the temperature in his segregation cell, the lack of warm clothing, and the

                 lights being kept on around the clock;

             •   The First Amendment retaliation claims against Defendants Hossman, Delaney,

                 Christopher, Mendoza, Whitley and Deboer; and

             •   The Failure to protect claims against Defendants Christopher, Earl, Ball,

                 Hossman, and Hamer.

         Plaintiff has filed written Objections (ECF No. 16) to the Report and Recommendation.

 The matter is now ripe for consideration.

         The Court has conducted a de novo review of those portions of the report and recommendation to

 which Plaintiff has objected. 28 U.S.C. § 636(b)(1). Plaintiff’s objections offer neither law nor fact

                                                      2
Case 6:19-cv-06126-RTD-MEF Document 18                   Filed 05/26/20 Page 3 of 4 PageID #: 541



 requiring departure from the Magistrate’s findings. The report and recommendation is proper, contains

 no clear error, and is ADOPTED IN ITS ENTIRETY.

        Wherefore, the Court makes its ORDER as follows:

    1. All Plaintiff’s official capacity claims are hereby DISMISSED WITH PREJUDICE.

    2. The following personal capacity claims are hereby DISMISSED WITHOUT

        PREJUDICE:

            •   Claims for misclassification, Unit transfer, or housing assignment against Separate

                Defendants Deboer, Dycas, Hamer, Fuller, Bleadsoe, Payne Griffin, Hossman,

                and Seller;

            •   Claims of retaliation in Plaintiff’s parole hearing or parole denial against Separate

                Defendants Taylor, West, Cummings, Jennings, and Jordan;

            •   Claims of due process violations with regard to administrative segregation against

                Separate Defendants Delaney and Hunter;

            •   Claims concerning lack of water in his segregation cell against Separate

                Defendants Delaney and Hunter;

            •   Claim(s) of First Amendment retaliation for placing Plaintiff in administrative

                segregation because he filed lawsuits against the ADC against Separate

                Defendants Delaney and Hunter.

    3. The following personal capacity claims shall remain with the Court for further consideration:

            •   Claims regarding conditions of confinement in Plaintiff’s segregation cell, including the

                temperature, the lack of warm clothing, and the lights being kept on around the clock,

                against Separate Defendants Delaney and Hunter;

            •   Claims for First Amendment retaliation against Separate Defendants Hossman, Delaney,

                Christopher, Mendoza, Whitley and Deboer; and


                                                    3
Case 6:19-cv-06126-RTD-MEF Document 18               Filed 05/26/20 Page 4 of 4 PageID #: 542



          •   The failure to protect claim(s) against Christopher, Earl, Ball, Hossman, and Hamer.



        SO ORDERED this 26th day of May 2020.

                                                            /s/Robert T. Dawson
                                                            ROBERT T. DAWSON
                                                            SENIOR U.S. DISTRICT JUDGE




                                                4
